DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Thomas (US 10,079,481).
	Regarding claim 1, Thomas discloses an electrical junction box mount apparatus (see figure 1) comprising: a base (60) for mounting to a mounting surface (20); and a lid (80) sized to seal against the base (60), wherein the base (60) includes a mounting portion having a penetration area (72), and wherein a periphery of the penetration area (72) is circumscribed via a groove (see figure 4a) formed into a bottom surface of the base (60) such that upon placing the base on the mounting surface (20), the groove encloses empty space within the groove against the mounting surface (see figure 4a).
	Regarding claim 7, Thomas discloses the electrical junction box mount apparatus (see figure 1), further comprising a rail attachment slot (69).
	Regarding claim 8, Thomas discloses the electrical junction box mount apparatus (see figure 1), wherein the penetration area (72) includes one or more holes therein through which one or more wires or one or more fasteners are inserted (see figure 4a).
	Regarding claim 9, Thomas discloses the electrical junction box mount apparatus (see figure 1), further comprising a gasket (column 4 lines 51-56) disposed between the lid (80) and the base (60).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US 10,079,481) in view of Leopold et al (US 7,943,850; hereinafter Leopold)
	Regarding claim 2, Thomas discloses the claimed invention except for a gasket correspondingly shaped to be seated within the groove. Leopold teaches an electrical junction box mount apparatus (see figure 1) comprising a gasket (118 or 140) shaped to be seated within a groove. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Thomas’ mount apparatus with a gasket correspondingly shaped to be seated within the groove as taught by Leopold to provide means for sealing the apparatus and prevent the ingress of water or other contaminants.
Regarding claim 3, the modified Thomas discloses the electrical junction box mount apparatus (see figure 1), wherein the gasket (as taught by Leopold) is sized to be disposed within the groove (see figure 4a) while maintaining unoccupied at least a portion of the empty space surrounding the penetration area (see figures 4a).
Regarding claim 10, Thomas discloses a junction box (see figure 1) comprising: a base (60) configured to be mounted to a mounting surface (20), the base (60) including: a mounting portion (see figure 4a) having a penetration area (72); a groove (see figure 4a) circumscribing the penetration area and formed into a bottom surface of the base (60); but Thomas lacks a gasket correspondingly shaped to be seated within the groove such that upon placing the base on the mounting surface, the gasket encloses empty space within the gasket against the mounting surface. Leopold teaches an electrical junction box mount apparatus (see figure 1) comprising a gasket (118 or 140) shaped to be seated within a groove. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Thomas’ mount apparatus with a gasket correspondingly shaped to be seated within the groove as taught by Leopold to provide means for sealing the apparatus and prevent the ingress of water or other contaminants.
Regarding claim 16, Thomas discloses  an electrical junction box (see figure 1) comprising: a base (60) including a mounting portion (see figure 4a) having a penetration area  (72) circumscribed via a groove (see figure 4a) formed into a bottom surface of the base (60); a lid (80) sized to correspond with the base (60); but Thomas lacks a gasket inserted at least partially into the groove such that upon mounting the electrical junction box to a mounting surface, the gasket encloses an empty space within the gasket against the mounting surface.  Leopold teaches an electrical junction box mount apparatus (see figure 1) comprising a gasket (118 or 140) shaped to be seated within a groove. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide to Thomas’ mount apparatus with a gasket correspondingly shaped to be seated within the groove as taught by Leopold to provide means for sealing the apparatus and prevent the ingress of water or other contaminants.
Regarding claim 19, Thomas discloses the electrical junction box (see figure 1), wherein the penetration area (72) includes one or more holes therein through which one or more wires or conduit are inserted (see figure 4a).

Allowable Subject Matter
4.	Claims 4-6, 11-15, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: The primary reasons for the indication of the allowability of claims 4-6, 11-15, 17, 18 and 20 are:
Regarding claim 4, the prior art does not teach or fairly suggest in combination with the other claimed limitations the electrical junction box mount apparatus, wherein the gasket includes open-ended arms connected by a bottom portion of the gasket, such that a profile of the gasket substantially forms a “U” shape.
Regarding claim 5, the prior art does not teach or fairly suggest in combination with the other claimed limitations the electrical junction box mount apparatus, wherein wherein the gasket includes one or more flexible flange members that compress against the mounting surface.
Regarding claim 6, the prior art does not teach or fairly suggest in combination with the other claimed limitations the electrical junction box mount apparatus, further comprising an injection port disposed in connection with the groove, the injection port being configured to receive a sealant via injection and permit passage of the sealant into the empty space to fill the empty space.
Regarding claims 11 and 12, the prior art does not teach or fairly suggest in combination with the other claimed limitations the junction box, wherein the groove includes an injection port disposed in connection with the groove such that the injection port is fluidly connected with the groove.
Regarding claim 13, the prior art does not teach or fairly suggest in combination with the other claimed limitations the junction box, wherein sealant is injected into the empty space within the gasket between the gasket and the mounting surface.
Regarding claim 14, the prior art does not teach or fairly suggest in combination with the other claimed limitations the junction box, wherein the gasket includes open-ended arms connected by a bottom portion of the gasket.
Regarding claim 15, the prior art does not teach or fairly suggest in combination with the other claimed limitations the junction box, wherein the groove includes a vent port disposed in connection with the groove, the vent port being configured to allow sealant to displace air within the empty space when sealant is injected into the empty space.
Regarding claim 17, the prior art does not teach or fairly suggest in combination with the other claimed limitations the electrical junction box, further comprising: a slot formed within a side panel of the base; and an L-shaped deflector configured to be slidably accommodated within the slot. 
Regarding claim 18, the prior art does not teach or fairly suggest in combination with the other claimed limitations the electrical junction box, wherein the gasket includes open- ended arms connected by a bottom portion of the gasket.
Regarding claim 20, the prior art does not teach or fairly suggest in combination with the other claimed limitations the electrical junction box, further comprising sealant injected into the empty space within the gasket.
These limitation is found in claims 4-6, 11-15, 17, 18 and 20, and are neither disclosed nor taught by the prior art of record, alone or in combination.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mon (US 11,424,604), Jones (US 10,916,926), Baldwin et al (US 10,777,981), Rost et al (US 8,796,548), Qin (US 8,536,453), Drane (US 8,389,858), de Korcz et al (US 8,013,245), Vigorito et al (US 7,709,735) and Bhosale (US 7,645,937), Greenfield (US 7,265,292) disclose an electrical junction box. 

6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.


October 21, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2841